Case: 12-60037     Document: 00511970120         Page: 1     Date Filed: 08/27/2012




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                       Fifth Circuit

                                                                            FILED
                                                                          August 27, 2012
                                     No. 12-60037
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

VIDA VEN,

                                                  Petitioner

v.

ERIC HOLDER, JR., UNITED STATES ATTORNEY GENERAL,

                                                  Respondent


                         Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 BIA No. A055 255 508


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
          Vida Ven, a native and citizen of Cambodia, was ordered removed in
absentia after he failed to appear for a removal hearing. He filed a motion to
reopen and rescind the in absentia removal order. An immigration judge denied
relief.       The Board of Immigration Appeals (BIA) affirmed, rejecting Ven’s
argument that he had not received notice of the removal proceedings. Ven now
petitions this court for review.



          *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-60037    Document: 00511970120     Page: 2   Date Filed: 08/27/2012

                                 No. 12-60037

      We review the denial of a motion to reopen under a “highly deferential
abuse-of-discretion standard” and factual findings for substantial evidence.
Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). We will not reverse
a factual finding unless the evidence compels a contrary conclusion. Id.
      Ven failed to provide a current mailing address to the immigration court
in compliance with the address reporting requirements. This was a proper basis
for denying his motion to reopen. See Gomez-Palacios, 560 F.3d at 360-61; see
also Lopez-Dubon v. Holder, 609 F.3d 642, 647 (5th Cir. 2010), cert. denied, 131
S. Ct. 2150 (2011). Although Ven argues that his removal proceedings should
be reopened because he did not receive his Notice to Appear (NTA) and, thus,
was not properly advised of the requirement to provide and the consequences of
not providing a current address to the immigration court, substantial evidence
supports the determination that Ven received the NTA and was aware of his
obligation to inform the immigration court of any change in address. See Gomez-
Palacios, 560 F.3d at 358-61. Accordingly, Ven has not shown that the denial of
his motion to reopen was an abuse of discretion.
      Ven also argues that the BIA should have exercised its authority to sua
sponte reopen his removal proceedings. We lack jurisdiction to review the BIA’s
wholly discretionary decision to refuse to reopen a removal proceeding sua
sponte. Lopez-Dubon, 609 F.3d at 647.
      For the foregoing reasons, Ven’s petition for review is DENIED in part and
DISMISSED in part for lack of jurisdiction.




                                       2